Citation Nr: 1746757	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  10-22 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded the issue on appeal for additional development in July 2017. The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in November 2015.  A transcript of the hearing is of record.  

The Veteran's claim for entitlement to service connection for hypertension was granted in a separate RO decision dated August 24, 2017, effective from May 7, 2008.  That issue is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  Sleep apnea was not manifest during active service, and is not shown to be causally or etiologically related to an in-service event, injury, or disease. 

2.  Sleep apnea is caused or aggravated by a service-connected disability. 


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1101, 1110, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter pertinent to the instant claim in January 2007, before the initial unfavorable adjudication in December 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claims, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined.  As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file.  All private treatment records authorized for release or submitted are associated with the claims file. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4).  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA and private treatment records, VA examination reports from November 2008, February 2015, and January 2017, and VA medical opinions from March 2015, June 2016, January 2017, and August 2017.  

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations, together with the medical opinions, are adequate with regard to the claim of service connection for sleep apnea.  The opinions expressed considered all the pertinent evidence of record, to include the statements of the Veteran, and provided sufficient rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d. 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duties to notify and assist in the development of the claim.

II. Service Connection - General

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted for disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that the service-connected disease or injury aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran asserts he is entitled to service connection for his diagnosed sleep apnea, to include as secondary to his service-connected PTSD, which was diagnosed in 2006.  VA originally diagnosed the Veteran with sleep apnea in July 2008.  The Veteran himself had reported severe sleep apnea going back to November 2004. Thus, the requirement for a current disability is met.

The service treatment records are silent for any notation regarding diagnosed sleep disorders or disturbances of any kind, other than one medical history notation in October 1990 that the Veteran had trouble sleeping because of pain in his joints.  During the travel board hearing, when the undersigned Veterans Law Judge asked the Veteran when he was diagnosed with sleep apnea, he replied in 1994, three years after he left military service.

The Veteran received an initial PTSD examination from VA in December 2010, where the Veteran said he takes a long time to get to sleep and the sleep is restless, a severity the examiner characterized as "moderate-severe" insomnia.  The examiner noted in his summary that the Veteran is unable to sleep more than 3 hours a night. The examiner noted the previous diagnosis of the Veteran's sleep apnea but did not tie it directly to the PTSD.  The examiner did note the Veteran's PTSD created frequent to nightly sleep impairment, and that the Veteran feels tired all day.

A sleep study of the Veteran was performed by VA in March 2014 which confirmed the current diagnosis of the Veteran's sleep apnea. 

In February 2015, VA provided the Veteran with a sleep apnea examination, and the examiner noted the diagnosis of sleep apnea continues.  The Veteran did not require medication for control of his sleep disorder, and he had a continuous positive airway pressure (CPAP) machine to assist his nighttime breathing.  The examiner also noted persistent daytime hypersomnolence.  

The examiner provided an opinion in March 2015 concluding that the Veteran's diagnosed sleep apnea was not as a result of service, and was also "less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected PTSD."  That examiner opined that other factors such as the Veteran's weight and a genetic predisposition due to craniofacial structure were more likely the cause of the Veteran's sleep apnea.  She also noted a literature search which found no support for the claim that PTSD causes sleep apnea, which is an anatomical condition of the upper airway/oral pharynx.

In June 2016, the Veteran received another VA PTSD examination.  Here, the examiner noted a "sleep disturbance" with chronic sleep impairment, but made no notation regarding either the presence of the Veteran's sleep apnea or relating it to the Veteran's PTSD.

In January 2017, VA provided another examination and opinion.  The current diagnosis of sleep apnea was continued, and the examiner provided a negative nexus opinion that the sleep apnea was "less likely than not (less than 50 percent probability) is related to active duty service. Continuing, with regard to possible aggravation by the Veteran's service-connected PTSD, the examiner said there was no evidence "to support an aggravation between the two conditions," and "it is less likely as not (less than 50 percent probability) that the Veteran's obstructive sleep apnea is caused by or aggravated permanently beyond normal progression, as opposed to temporary or intermittent flare-ups of symptomatology by the service connected PTSD."

VA provided an addendum opinion in August 2017.  This examiner opined that the Veteran's diagnosed sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In an extensive rationale, the examiner first remarked that the Veteran's service treatment records were silent for any symptoms suggestive of sleep apnea.  The remark on the Veteran's retirement physical examination about "frequent trouble sleeping" was explained by the prevalence of his joint pain.  The examiner continued, pointing out the Veteran's sleep apnea doesn't appear in the record until 2004, 13 years after retirement from active service, and in that period, the Veteran had gained nearly 50 pounds.  He was diagnosed with sleep apnea and started on CPAP in 2006 after some difficulty completing a titration study, but over 2009-2010, the Veteran lost a significant amount of weight. At a VA primary care visit on July 30, 2010, the Veteran weighed 193 pounds, similar to his weight during service, and had stopped using his CPAP because he felt well. A 2014 repeat sleep consult, which took place after the Veteran regained 40 pounds, indicated that the Veteran's wife stopped telling him that he snored or stopped breathing after that weight loss. Given that there were no symptoms of sleep apnea reported prior to 2004, and that those symptoms were reported to improve so markedly with weight loss, it is less likely than not that the Veteran's sleep apnea was incurred in military service, per the examiner.

This August 2017 VA examiner, when asked to comment whether the Veteran's sleep apnea was caused by any of his service-connected conditions, stated that the claimed sleep apnea is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected conditions.  This examiner pointed out that the Veteran's service-connected conditions do not have any known association with sleep apnea.  Looking at the medical literature, the examiner noted that while sleep apnea may cause or worsen heart conditions, no evidence of the reverse is found. Sleep apnea has been found in some studies to be more common in individuals with PTSD, but causation of either condition by the other has not been demonstrated. Continuing, the examiner noted the Veteran has a known diagnosis of obesity, which developed after service, and this is widely recognized as the most common cause of sleep apnea. He also smokes cigarettes, which, per Mayo Clinic's online reference, increases the risk of sleep apnea threefold. Because none of the Veteran's service connected conditions have been shown to cause sleep apnea, and other clear causes are demonstrated in his medical record, it is less likely than not that his sleep apnea is caused by other service connected conditions.

This examiner also remarked as to whether the Veteran's sleep apnea was chronically worsened by any of his service-connected conditions, to include PTSD.  Here, the examiner pointed out a baseline of severity based on the medical evidence of the record, indicating that the first available record mentioning sleep apnea was in 2004, as noted above.  The Veteran's earliest VA sleep study, also in 2004, showed an RDI (Respiratory Disturbance Index) of 40 events per hour. His most recent VA sleep study in 2014, after all of the currently rated conditions had been diagnosed, showed an RDI of 38 events per hour. Based upon the available objective data, the Veteran's sleep apnea does not appear to have increased in severity when his service connected conditions developed, per this examiner.

Upon review of the evidence of record, the Board concludes that entitlement to direct service connection is not warranted for sleep apnea.  Because the Veteran has no in-service sleep apnea or related disease or injury that occurred in service or within one year after leaving active service, the Veteran fails the second prong of the test for entitlement to direct service connection. See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

The Veteran has asserted and testified that he has sleep apnea resulting from military service, and in his most recent claim, that his sleep apnea was secondary to his diagnosed PTSD.  During medical examinations and other treatment, the Veteran has said that he has difficulty sleeping and is often tired.  Generally, lay evidence is probative with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence on its own can be sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. Id.  A layperson cannot provide evidence as to more complex medical questions and, specifically, cannot provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever). See 38 C.F.R. § 3.159(a)(2).
	
To the extent that the Veteran can observe symptoms such as daytime tiredness and waking during periods of sleep, he is competent to comment on and endorse these symptoms.  However, the determination of the etiology of sleep apnea is a complex medical determination beyond his competence.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Accordingly, his assertions to that effect are of no probative value.

The Board finds that the probative and competent opinions of the VA physicians and medical professionals who concluded that sleep apnea is unrelated to his service is and no caused or aggravated by his service-connected PTSD outweigh the assertions of the Veteran.  While all of the medical evidence points to the Veteran's current diagnosis of sleep apnea, none of the examinations or opinions provide a nexus to service, or that the Veteran's sleep apnea is caused or was aggravated by the Veteran's service-connected PTSD. There is no evidence that any of these examiners were not competent or credible, and as the opinions are based on the medical evidence of record the Board finds that they are entitled to significant probative weight concerning the etiology of the claimed sleep apnea.  Nieves-Rodriguez, 22 Vet. App. at 302-306.

Upon review of the evidence of record, the weight of the competent and credible evidence demonstrates no sleep apnea manifested in service or is caused or aggravated by a service-connected disability, to include PTSD. Accordingly, the Board finds that service connection for sleep apnea, either on a direct or secondary basis, is not warranted.   Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea, to include as secondary to PTSD, is denied.  




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


